Citation Nr: 9905001	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


REMAND

The veteran had verified active service from March 1980 to 
August 1984.  She also had 2 years and 3 months of prior 
active service.

On substantive appeal in April 1997, the veteran indicated 
that she wanted to personally appear at a travel board 
hearing before a member of the Board of Veterans' Appeals 
(Board).  Also, in an attached letter, the veteran's 
representative pointed out that the veteran had requested a 
travel board hearing.  Upon reviewing the veteran's claims 
folders, it appears as though no action has been taken in 
response to her request.  Thus additional development is 
warranted. 

In order to ensure that the veteran's due process rights are 
met, the case is REMANDED to the regional office (RO) for the 
following:

The RO should schedule a travel board 
hearing, to include a videoconference 
hearing, if desired, for the veteran.  
The RO, by letter, should inform the 
veteran of the date, time, and location 
of the hearing.  The RO should document 
all efforts made.

Thereafter, the case should be returned to the Board, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 

(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -


